          Case 1:18-cv-00724-PB Document 29 Filed 03/07/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

C., et al

     v.                                         Case No. 18-cv-724-PB

Manchester School District SAU 37, et al



                                   JUDGMENT


     In accordance with the Endorsed Order by Judge Paul Barbadoro

dated March 7, 2019, judgment is hereby entered.


                                          By the Court:


                                          _________________________
                                          Daniel J. Lynch
                                          Clerk of Court



Date: March 7, 2019

cc: Counsel of Record
